Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Kleppa (U.S. 2013/0027215A1) discloses a system (8, fig. 2) for transmitting electrical current (para 0059: electrical current is transmitted via electric wire E, see fig. 4) in a wellbore Christmas tree (para 0028: the system can include a Christmas tree), the system (8) comprising: 
5a wellhead (see fig. 2 below) at the upper end of a wellbore (abstract: the system is located at an upper end of an oil and/or gas wellbore), the wellhead including, a flow passageway (9 extending to the bottom of the wellbore) extending therethrough (see fig. 2) and a wellhead flange (1) defining an exterior wall (see fig. 2 below) and a receptacle (space holding sensor 10) therein; 
a Christmas tree flange (flange 11 is capable of being a Christmas tree flange) having a mating surface (A) engaged with the exterior wall of the wellhead flange (see fig. 2 below and refer to para 0060); 
a seal member (44, refer to para 0062) circumscribing the receptacle of the wellhead (see fig. 2) and forming a seal between 10the exterior wall of the wellhead flange (see fig. 2 and refer to para 0062) and the mating surface (A) of the Christmas tree flange (11, see fig. 2); 

an electrical conductor (22) electrically coupled to the electrical device (10, see fig. 2 and para 0051) and extending into Christmas tree flange (11, see fig. 2); 
15a control line (E, see fig. 2 and 4) extending from the Christmas tree flange (11), the control line (E) including a control line conductor (see fig. 2 below) electrically coupled to the electrical device (10) through the electrical conductor (22, see fig. 2 below and refer to para 0059); 
and an insulating material (ceramic element 24) circumscribing the electrical conductor (22) and forming an inner circumferential seal with an exterior circumference of the electrical conductor (22) and an outer circumferential seal about an exterior circumference of the insulating material between the 20insulating material and the Christmas tree flange (11, see fig. 2 below).
wherein (examiner is using a different interpretation stated in para 0055 wherein a glass, sapphire or a ceramic material may surround each conductor 22 and fluidly seal the space between the conductor and the corresponding bore in the metallic disc 24) the exterior circumference of the insulating material (the insulating material now being a glass, sapphire or a ceramic material) engages an interior surface of a connector housing (metallic disc 24), and an exterior of the connector housing (24) 14 /184850-9364-5246 v.1Non-Provisional ApplicationAttorney DocketNo. 7523.2082US01(2019-IPM-103493 Ul US)Customer No. 00027683engages an interior surface of the Christmas tree flange (11) such that the outer circumferential seal is formed through the connector housing (24; see fig. 2).  


    PNG
    media_image1.png
    601
    551
    media_image1.png
    Greyscale

Regarding claim 8, Kleppa discloses an apparatus (8, fig. 2) for transmitting electrical power or signals (para 0059: electrical current is transmitted via electric wire E, see fig. 4) in a wellbore Christmas tree (para 0028: the system can include a Christmas tree), the apparatus (8) comprising: 
a Christmas tree flange (flange 11 is capable of being a Christmas tree flange) having a mating surface (A) for engaging a wellhead flange (1), an interior 15cavity (cavity 
an electrical device (10, refer to para 0049) protruding from the mating surface (A) of the Christmas tree flange (11); 
an electrical conductor (22) electrically coupled to the electrical device (10, see fig. 2 and para 0051) and extending into the interior cavity of the Christmas tree flange (11, see fig. 2);
and 20an insulating material (ceramic element 24) circumscribing the electrical conductor (22) and forming an inner circumferential seal with an exterior circumference the electrical conductor (22) and an outer circumferential seal about an exterior circumference of the insulating material between the insulating material (24) and the Christmas tree flange (11, see fig. 2 above);
wherein the exterior circumference of the insulating material (the insulating material now being a glass, sapphire or a ceramic material) engages an interior surface of a connector housing (metallic disc 24), and an exterior of the connector housing (24) 14 /184850-9364-5246 v.1Non-Provisional ApplicationAttorney DocketNo. 7523.2082US01(2019-IPM-103493 Ul US)Customer No. 00027683engages an interior surface of the Christmas tree flange (11) such that the outer circumferential seal is formed through the connector housing (24; see fig. 2).  
However, Kleppa fail to teach wherein the connector housing comprises an inner tubular housing welded to the Christmas tree flange with an inner circumferential weld and an outer tubular housing circumscribing the inner tubular housing and welded to the Christmas tree flange with an outer circumferential weld. 
Regarding claim 13, Kleppa discloses an apparatus (8, fig. 2) for transmitting electrical power or signals (para 0059: electrical current is transmitted via electric wire 
an electrical device (10, refer to para 0049) protruding from the mating surface of the Christmas tree flange (11);
an electrical conductor (22) electrically coupled to the electrical device (10) and extending into the interior cavity of the Christmas tree flange (11); 
and an insulating material (24) circumscribing the electrical conductor (22) and forming an inner circumferential seal with an exterior circumference the electrical conductor (22) and an outer circumferential seal about an exterior circumference of the insulating material (24) between the insulating material and the Christmas tree flange (11); 
0007523.02082US0 1 4920-9755-366' v.- 5 –


Wherein the exterior circumference of the insulating material (para 0055: the insulating material now being a glass, sapphire or a ceramic material) engages an interior surface of a connector housing (24).
However, Kleppa fail to teach the connector housing exhibiting an olive shaped cross section with curved corners forming a metal-to-metal seal with the Christmas tree flange; and a retainer engaged with the Christmas tree flange to compress the connector housing and urge the curved corners into engagement with the Christmas tree flange.

4850-9364-5246 v.1Non-Provisional ApplicationAttorney DocketNo. 7523.2082US01(2019-IPM-103493 Ul US)Customer No. 00027683passing the electrical conductor (22) into a longitudinal opening (through bore 14, refer to para 0050) defined in a Christmas tree flange (11, see fig. 2) to define a circumferential annulus (space around the exterior of electrical conductor 22 in opening 14) around the electrical conductor (22); 
filling the circumferential annulus with an insulating material (ceramic element 24) see fig. 2) to form a seal with an exterior of the electrical conductor (22; see fig. 2 and refer to paragraph 0052); 
5forming a circumferential seal between an exterior of the insulating material (para 0055: the insulating material now being a glass, sapphire or a ceramic material) and an interior surface of a connector housing (metallic disc 24); 
coupling the electrical device (10) to the Christmas tree flange (11, see fig. 2); and installing the Christmas tree flange (11) on a wellbore flange (1) such that the electrical device (10) is proximate a flow passageway (9) extending through the wellbore flange (1).  
However, Kleppa fail to teach the connector housing exhibiting an olive shaped cross section, an exterior of the connector housing having curved corners forming a metal-to-metal seal with the Christmas tree flange; compressing the connector housing with a retainer engaged with the Christmas tree flange to urge the curved corners into engagement with the Christmas tree flange. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/TARAS P BEMKO/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             

/Y.A/12/07/2021